EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Budd on 02/02/2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, line 6, “and” was deleted
In Claim 1, line 9, -- and
an access panel disposed at a top portion of the middle portion;
the first end portion and the second end portion each including a rotating feature and a motor operably connected to the rotating feature, the rotating feature configured to move the air sanitizing apparatus along a track system; -- was inserted after “portion;”
Claim 3 has been deleted and replaced with – The air sanitizing apparatus of claim 1 wherein 
the access panel is a vented access panel. – 
In Claim 8, line 9, “a” has been deleted and replaced with – an –
In Claim 8, line 11, “at least one of:” has been deleted
In Claim 8, line 15, “the at least one of:” has been deleted
In Claim 8, line 10, “portion; and” was deleted and replaced with – portion;
an access panel disposed at a top portion of the middle portion;
the first end portion and the second end portion each including a rotating feature and a motor operably connected to the rotating feature, the rotating feature configured to move the air sanitizing apparatus along a track system; and –
Claim 11 has been amended to depend on Claim 8
In Claim 12, line 2 has been deleted

In Claim 15, line 2 has been deleted
Claim 22 has been deleted and replaced with – The air sanitizing apparatus of claim 8 
wherein the access panel is a removable vented access panel. –
In Claim 24, lines 3 & 5, “further” has been deleted
In Claim 25, lines 3 & 5, “further” has been deleted
Claims 2, 5, 9-10 & 21 have been canceled

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762